Citation Nr: 1818363	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-24 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Veterans Integrated Service Network (VISN) 20 Northwest Network Payment Center in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement of unauthorized, non-VA, emergency medical expenses incurred from February 7, 2014 through February 11, 2014 from Grays Harbor Community Hospital, South Sound Radiology Aberdeen LLC, City of Ocean Shores Ambulance, Grays Harbor E.R. Physicians, Grays Harbor Hospitalists, and John Miller, M.D. (Grays Harbor, Washington).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) from March 2014 and April 2014 decisions of the Department of Veterans Affairs (VA) Northwest Network Payment Center in Portland, Oregon.  Jurisdiction over the appeal resides with the Veterans Health Administration (VHA) Central Office (CO).

The Veteran testified before the undersigned Veterans Law Judge during a September 2015 Travel Board hearing.  A transcript of that proceeding is associated with the claims file.

A waiver of initial agency of original jurisdiction (AOJ) review of additional evidence submitted by the Veteran is automatic in substantive appeals filed after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  See 38 U.S.C. § 7105(e).  Here, the Veteran and his representative submitted additional pertinent evidence, including lay statements, since the July 2014 Statement of the Case (SOC) and have not requested AOJ initial review of such evidence.  Therefore, the Board may proceed with a decision.


FINDINGS OF FACT

1. The Veteran has no service-connected disabilities; and there is no indication that he is a participant in a vocational rehabilitation program.

2. It is undisputed that the Veteran did not receive VA medical services within the 24-month period preceding his period of non-VA emergency medical treatment from February 7, 2014 through February 11, 2014.


CONCLUSION OF LAW

The requirements for payment or reimbursement of unauthorized, non-VA, emergency medical expenses incurred from February 7, 2014 through February 11, 2014 from Grays Harbor Community Hospital, South Sound Radiology Aberdeen LLC, City of Ocean Shores Ambulance, Grays Harbor E.R. Physicians, Grays Harbor Hospitalists, and John Miller, M.D. (Grays Harbor, Washington), have not been met.  38 U.S.C. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.1002, 17.1003 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks reimbursement for unauthorized non-VA medical expenses incurred for treatment from February 7, 2014 through February 11, 2014 from various non-VA providers listed above.  He contends that the requirement under 38 U.S.C. § 1725 and 38 C.F.R. § 17.1002 that claimants must have received VA treatment within the 24-month period preceding the non-VA emergency care is unfair and unreasonable, especially because he lived far away from the closest VA medical facilities.  See 2014 substantive appeal; 2015 Board hearing testimony.

The Board has thoroughly reviewed all the evidence in the Veteran's VA files (both paper and electronic).  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Pertinent legal authorities for consideration were provided to the Veteran in the March 2014 and April 2014 denials on appeal, as well as the July 2014 SOC.  Therefore, they will not be repeated here in full.

I. Discussion

In this case, the Veteran's claim must be denied as a matter of law under 38 U.S.C. § 1725.  The AOJ properly denied the claim because he had not received VA medical services within the 24-month period preceding his emergency medical treatment from February 7, 2014 through February 11, 2014 as required by applicable legal authorities.  See 38 U.S.C. § 1725(b) (Eligibility); 38 C.F.R. §§ 17.1002(d) (Substantive conditions for payment or reimbursement); § 17.1003(a) (Emergency transportation).  The law passed by Congress limits payment or reimbursement for emergency treatment to "active" participants in VA's health care system, which requires not only enrollment, but also the receipt of care at some point within the 24 months prior to the emergency treatment in question.   The use of the word "and" in the statute clearly indicates that both requirements must be satisfied for eligibility under those provisions.  Likewise, the use of the word "and" in 38 C.F.R. § 17.1002 (governing conditions for payment or reimbursement for emergency treatment under 38 U.S.C. § 1725) also clearly indicates that all conditions must be satisfied for payment or reimbursement eligibility under that provision.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of conjunctive "and" in a statutory provision means all conditions listed in provision must be met).

The Board also considered the applicability of 38 C.F.R. § 17.1003 (governing payment or reimbursement for emergency transportation), as the denials on appeal in part addressed non-VA ambulance services.  However, that provision does not warrant payment or reimbursement for such ambulance services here because payment or reimbursement for the care he received is not authorized under 38 U.S.C. § 1725, as explained in detail above.  

The Board recognizes the Veteran's contention that the applicable 24-month VA treatment condition for reimbursement eligibility is unreasonable and unfair, especially because he lived far away from the closest VA medical facilities.  This amounts to an argument couched in equity.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  While the Board is sympathetic to the Veteran's situation, the laws passed by Congress and the regulations promulgated by the Secretary govern the outcome of this decision.  38 U.S.C. § 7104.  The material facts here are not in dispute, as the Veteran has acknowledged that he had not received any VA medical care within the 24-month period preceding his February 2014 emergency, non-VA medical treatment.  See 2015 Board hearing transcript.  The applicable conjunctive, 24-month requirement under 38 U.S.C. § 1725 is specific, clear, and objective.  Without VA treatment during the 24-month period preceding his February 2014 non-VA emergency care, the appeal cannot be granted as a matter of law.  See 38 U.S.C. § 1728; 38 C.F.R. §§ 17.1002(d), § 17.1003(a) (2017).  

The Veteran states he was not aware of the requirement that he receive care at VA within 24-months prior to the emergency treatment at question.  While the Board does not doubt him on this point, that unfortunately is not enough to grant his claim in light of the unambiguous criteria enacted by Congress.  While these medical bills have resulted in a very difficult financial situation for the Veteran, the Board has to follow the law.

Finally, the Veteran has no service-connected disabilities and there is no indication that he is a participant in a "vocational rehabilitation program" (as defined under 38 U.S.C. § 3101(9)).  Therefore, the provisions of reimbursement of certain medical expenses under 38 U.S.C. § 1728 and 38 C.F.R. § 17.120 do not apply as a matter of law.

There is no reasonable doubt to resolve in the Veteran's favor and this appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 1994).  When the law, rather than the facts, is dispositive, the benefit of the doubt provisions in 38 U.S.C. § 5107(b) do not apply.  

II. Duties to Notify and Assist

When the law, as opposed to the evidence, is dispositive, VA's duties to notify and assist do not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Even assuming for the sake of argument that the duties to notify and assist applied here, neither the Veteran nor his representative has raised any such issues.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.§ 3.103(c)(2), and neither has identified any prejudice in the conduct of the Board hearing.  As the issue has not been raised, there is no need for the Board to discuss compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  See Dickens, supra.








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to payment or reimbursement of unauthorized, non-VA, emergency medical expenses incurred from February 7, 2014 through February 11, 2014 from Grays Harbor Community Hospital, South Sound Radiology Aberdeen LLC, City of Ocean Shores Ambulance, Grays Harbor E.R. Physicians, Grays Harbor Hospitalists, and John Miller, M.D. (Grays Harbor, Washington), is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


